OPINION ON REHEARING
PER CURIAM.
We grant rehearing, withdraw our previous opinion of January 24, 1996, and substitute the following opinion.
Appellant violated the conditions of community control and, pursuant to plea agreement, was sentenced to three years in prison as a habitual offender with two years of community control to be followed by ten years probation. Although the trial court orally pronounced that appellant would receive 404 days credit toward the community control portion of his new sentence for time previously served on community control, the court failed to include this credit on the written order. We remand so that the trial court may correct this omission. In all other respects, we affirm.
GUNTHER, C.J., and DELL and STEVENSON, JJ., concur.